Citation Nr: 1130902	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in August 2007.  A transcript of that hearing has been associated with the claims file.

In September 2008, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2009 order, the Court granted a Joint Motion for Remand which directed the Board to ensure that VA provide the Veteran with a VA audiological examination during which the claims file is reviewed and an etiology opinion is provided.  

This case was remanded by the Board in July 2010 for further development.  


FINDING OF FACT

The credible and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed bilateral hearing loss did not originate in service or for many years thereafter and is not related to any incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the August 2006 rating decision, he was provided notice of the VCAA in March 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in July 2006, December 2006, July 2007, and March 2011 pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in December 2006 with subsequent re-adjudication in a March 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  

The Board finds that the October 2010 VA audiology examination shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination report were based on audiometric testing at the applicable frequencies and the CNC speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  In addition, the Veteran reported exposure to extreme noises from 106 recoilless rifles, mortar and rocket fire, and helicopter noise without hearing aid protection, and at his subsequent occupation at a plastic plant for 29 years, he was required to wear earplugs in certain areas and never went without them.  Finally, the examiner also reviewed and considered the Veteran's claims file information, including his service treatment records in providing his opinion.  Hence, the Board finds that the October 2010 VA audiology examination report may be accepted as adequate.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2010).

The Board also observes that, in the October 2010 VA examination, the VA examiner refers to the whisper voice test performed in the separation examination  and that such was not a reliable objective assessment of the Veteran's hearing thresholds, and therefore found that without the puretone thresholds to compare to the entrance examination in service, he could not opine as to whether hearing loss was related to acoustic trauma incurred during the Veteran's service period without mere speculation.  In this case, while the examiner finds that he could not furnish an opinion without mere speculation, the opinion itself is adequate.  In this regard, the Board points to Jones v. Shinseki, in which the Court determined that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.

In Jones, the Court notes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first finds that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  In this case, the Board finds that, while the examiner specified that puretone thresholds from the separation examination to compare to the entrance examination would be necessary to facilitate a more conclusive opinion, such thresholds are not possible to obtain as the Veteran was released from active service in March 1968 and was only provided a whisper voice test.  

The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Board observes that the October 2010 VA examiner based his conclusions upon both a review of the claims file, an examination of the Veteran, and the Veteran's reported history.  As such, his conclusions were based upon due diligence and sought relevant medical information that may have had a bearing on the case in reviewing the claims file.  

Thereafter, the Court in Jones found that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and thus, it must be clear, that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  In this case, it is clear that that the examiner considered all procurable and assembled data, including the Veteran's service treatment reports, his reports of history, the VA and private medical records, the January 2006 VA examination, and a physical examination, in rendering his opinion.  Therefore, there is no doubt that the examiner has considered "all procurable and assembled data."

Moreover, the examiner made it clear that his opinion reflected the limitations of knowledge in the medical community at large, by noting that in order to furnish a more conclusive opinion, he required data that was nonexistent and not possible to acquire, which therefore would limit any other medical professional.  See id.  Finally, the examiner clearly identified precisely what facts could not be determined; in this case, he specified that the etiology of the Veteran's hearing loss could not be determined without puretone thresholds at the Veteran's separation from service to compare to the entrance examination, and thus he could not furnish and opinion without mere speculation.  See id.  

Accordingly, in this case it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion and it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from that particular examiner.  See id. at 391.  While the duty to assist the veteran includes providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See id.  Therefore, based upon the foregoing, the Board finds that the October 2010 VA examiner's opinion was adequate.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony throughout the duration of the appeal, the Veteran has maintained that he is entitled to service connection for bilateral hearing loss.  At his August 2007 hearing, the Veteran testified that, when he first got out of service he worked in a steel mill, but if he worked around noise he wore earplugs because his employer insisted on it.  He also reported that he subsequently worked in a chemical factory for 29 years and also wore ear protection at this job.  The Veteran testified that when he was in Vietnam, he was in the 106 Rifle Platoon, which involved practice firing weapons for three months before he went to Vietnam, including a 106 rifle, that the weapons made a lot of noise, and that he was consistently exposed to many other forms of loud noises in service.  In addition, the he specified that he began having hearing problems in service when he was in Okinawa and they were firing their weapons and he had a ringing in his ear, for which he went to the hospital, that the doctor told him that it would go away, but that ever since then he had had ringing in his ear, which was now in both ears.  Finally, the Veteran testified that he had a hearing aid for about a year and a half.

In the instant case, the Veteran's Report of Discharge indicates that his specialty title was "AtasltMan," with the related civilian occupation of "proof director small arms (firearms)."  Service personnel records also demonstrate that the Veteran had primary duties including a loader and gunner of "106RR Plt" weapons as well as a gunner and squad leader.  

The Veteran submitted a letter that he had written during his period of service in June 1965 to his mother.  In this letter he indicates that he had gone to the hospital because he could not hear well, that when his ears were examined they were found to have a lot of wax in them, and that they were flushed out.  The letter also indicated that he could not hear very well but still had a ringing in his left ear, which the doctor told him would go away in time.  

Service treatment records do not reflect complaints of or treatment for hearing loss.  In a January 1964 report of medical history, the Veteran reported having no history of ear, nose or throat trouble and the January 1964 enlistment examination revealed a normal clinical evaluation of the ears and ear drums.  Also at this time, an audiology examination revealed hearing threshold levels at 500, 1000, 2000, 3000 and 4000 Hertz noted to be respectively 5, -5, -5, 0, and -5 in the right ear, and 10, 5, -5, -5 and -5 in the left ear.  In November 1966, the Veteran complained of tinnitus in his left ear after firing "106s."  An audiology examination at that time did not reveal abnormal hearing, with hearing threshold levels at 500, 1000, 2000, and 4000 Hertz noted to be respectively 10, 5, 5, and 0 for one ear, and 5, 5, 5, and 0 for the other.  The Veteran was diagnosed as having cerumen in both ears and was given medication for it.  On March 1968 separation examination, the Veteran was noted to have had a normal clinical evaluation of the ears, and no hearing loss was noted.  Whispered voice hearing test was noted to be normal for both ears.

The Veteran submitted private audiological examinations for his occupation from  June 1974 through May 1996.  A June 1974 private audiological examination indicates that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 15, 15, 20, 15 and 25 on the right, and 35, 30, 30, 50, and 70 on the left.  At the time, the Veteran reported that he had never had an injury to his ears, that he did not use firearms, that his hearing had last been checked in 1968 while in the service, and that he had never been to a doctor for ear trouble.

A March 1979 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 10, 5, 0, 15 and 25 on the right, and 5, 5, 5, 25, and 45 on the left.  

A January 1987 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 0, 0, 0, 0 and 30 on the right, and 10, 0, 5, 25, and 45 on the left.  

In a February 1989 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 10, 0, 0, 10 and 30 on the right, and 5, 0, 0, 25, and 50 on the left.  It was noted that in February 1989, when asked whether he had ever heard noises in his ears, he reported that he had had ringing in his left ear.  He also reported in February 1989 that he had never been to an ear specialist, that he did not hunt, shoot, or have noisy hobbies, that he did not have difficulty hearing, and that he had never had a prior noisy job.

An October 1989 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 10, 5, 0, 5 and 30 on the right, and 5, 0, 0, 30, and 50 on the left.  

A February 1990 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 0, 0, 0, 0 and 25 on the right, and 10, 0, 0, 10, and 50 on the left.  

A March 1991 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 5, 0, 0, 0 and 35 on the right, and 0, 0, 5, 30, and 55 on the left.  

A June 1991 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 5, 0, 0, 15 and 35 on the right, and 5, 5, 5, 25, and 45 on the left.  At this time it was noted that the Veteran had a normal evaluation of the ears, he had hearing protection, and used ear plugs.

A September 1991 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 15, 10, 10, 5 and 35 on the right, and 0, 5, 5, 40, and 45 on the left.  

An April 1992 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 10, 0, 5, 5 and 30 on the right, and 10, 5, 5, 35, and 55 on the left.  

A May 1996 private audiological evaluation shows that hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 10, 0, 0, 5 and 45 on the right, and 0, 5, 0, 25, and 60 on the left.  Hearing protection provided by earplugs was noted in this evaluation.  

In a June 2005 letter, the Veteran's private treatment provider stated that the Veteran had been under his care for hypertension, heart disease, hyperlipidemia, and tinnitus for several years and that it was his medical opinion that the Veteran's military service in Vietnam, specifically the physical and emotional stress, contributed to the development of these medical illnesses.  No mention of hearing loss was made.  

VA outpatient treatment reports from July 2005 to November 2011 reflect that, in October 2005, the Veteran was counseled regarding test results of an audiogram, which were not provided, and what to expect from a hearing aid recommendation.  In November 2005, the Veteran was provided hearing aid counseling.  

The Veteran was afforded a VA audiological examination in January 2006.  It was noted by the examiner that the claims file was unavailable for review. At the time, the Veteran reported that he had been around helicopters throughout his time in Vietnam, that he was stationed in a rifle combat platoon, and that he was on various Mediterranean cruises where large guns and weapons were used with blanks for military exercises.  The Veteran also reported that he had had no medical treatment for his ears, but that he had had long term tinnitus in his left ear and periodic tinnitus in his right ear.  It was noted that for 29 years the Veteran had primarily been employed in a chemical plant, that the Veteran stated that hearing protection was required in certain environments, that he was generally in a lab setting, and that he participated in hearing conversation programs and hearing tests, which he failed.  On examination, it was noted there was normal range in the right ear with a drop at 4000 Hertz and above to a moderate hearing loss, and that the left ear was slightly worse with normal hearing sensitivity through 2000 Hertz and dropping at 3000 Hertz to a moderate to severe high-frequency sensorineural hearing loss.  On audiological evaluation, pure tone hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 10, 10, 5, 15 and 45 on the right, and 5, 10, 15, 45, and 60 on the left.  Speech audiometry revealed speech recognition ability of 96 percent in his right ear and 98 percent in his left ear.  The Veteran was diagnosed as having tinnitus and sensorineural hearing loss.

In October 2007 the Veteran underwent a VA audiology consult, in which he reported he had excessive wax in both ears, causing a loud ringing and decreased hearing in the right ear, and that since the cerumen was removed by a private physician, his hearing was better and the ringing in the right ear was not as loud.  At this time, he was diagnosed with mild to moderate high frequency hearing loss in the right ear at 4000 to 8000 Hertz,, and a mild to severe high frequency sensorineural hearing loss at 3000 to 8000 Hertz.  

An October 2010 VA audiology consult note reflects that the Veteran requested a hearing aid for the left ear and would be notified for a hearing aid fitting.  

In an October 2010 VA examination, the Veteran reported that he could not hear loud enough and could not understand what people were saying for the past 30 years.  He also stated that his left ear hearing aid was five years old and he still could not understand.  The Veteran reported that, when they fired their weapons in service, his ears would ring and he noticed he could not hear other men in the background noise.  His hearing loss reportedly affected his job prior to retirement because he could not hear what other employees were saying and the ringing in his ears caused a headache.  He stated that, as sergeant in Vietnam during his active service, he was responsible for loading and firing the 106 recoilless rifle as a at least three to four times a week and was exposed to rocket and mortar fire as well as helicopter noise.  The Veteran reported having been to the hospital because of a ringing in his ears and he could not hear well which he was told that the ringing would go away eventually and it never did.  He stated that, after Vietnam, he worked in a plastic plant for 29 years, he was required to wear earplugs in certain areas, and that people lost their jobs if they did not wear hearing protection so he never went without his hearing protection.  

On audiological evaluation, pure tone hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 20, 20, 20, 20 and 40 on the right with an average of 24 decibels, and 15, 10, 20, 60, and 60 on the left with an average of 33 decibels.  Maryland CNC word list speech recognition scores revealed 92 percent in his right ear and 96 percent in his left ear.  Additional testing reveals normal tympanometric peak and volume bilaterally, acoustic reflexes within normal limits bilaterally with an exception to an absent reflect at 4000 Hertz for left contralateral and left ipsilateral, and negative acoustic reflex decay bilaterally.  The examiner found that puretone findings suggested normal hearing from 500 to 3000 Hertz with moderate sensorineural hearing loss at 4000 Hertz on the right, and normal hearing at 500 to 2000 Hertz with moderately severe sensorineural hearing loss at 3000 to 4000 Hertz on the left.  Word recognition scores were noted to be slightly impaired in the right ear and within normal limits for the left ear.  The examiner found that a review of the Veteran's claims file revealed normal hearing at 500 to 6000 Hertz bilaterally on the enlistment audiogram in 1964.  He also noted that the second hearing test in service in November 1966, following the exposure to the 106 recoilless rifle and complaints of hearing loss and tinnitus in the left ear, was ordered and completed three days after the initial complaint and suggested normal hearing bilaterally.  The examiner found that the discharge examination in 1968 suggested the Veteran repeated 15/15 words correctly in each ear, indicating had at least marginally normal hearing in the better ear or both ears, however, the whispered voices test was not a reliable objective assessment of the Veteran's hearing thresholds and therefore could not rule out the high frequency hearing loss prior to discharge.  The examiner then concluded that without the puretone thresholds to compare to the entrance examination, he could not opine as to whether the hearing loss was related to the acoustic trauma incurred during the service period without mere speculation.  

After a review of the record, the Board concludes that entitlement to service connection for bilateral hearing is not warranted.  In this regard, the Board finds that bilateral hearing loss was not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's hearing loss to his military noise exposure.  While the Veteran's service records support his claim that he was exposed to loud noise during active service, the evidence of record demonstrates that there is no indication that a hearing loss disability was incurred in service.  The Board notes that the June 1965 letter written by the Veteran and the November 1966 service treatment record indicate that he was treated for left ear tinnitus in service and diagnosed as having cerumen in both ears, however, even at the time of such in-service treatment and noise exposure, the Veteran did not suffer from any diminished hearing acuity.  In this regard, the Board observes that the November 1966 the audiology examination did not reveal abnormal hearing, with hearing threshold levels at 500, 1000, 2000, and 4000 Hertz noted to be respectively 10, 5, 5, and 0 for one ear, and 5, 5, 5, and 0 for the other.  Thereafter, the March 1968 separation examination reflects that the Veteran was noted to have had a normal clinical evaluation of the ears, no hearing loss was noted, and whispered voice hearing test was noted to be normal for both ears.  In addition, no additional complaints or findings of hearing loss were noted in the summary of defects and diagnoses.  Thus, the evidence does not demonstrate that the Veteran's hearing loss was onset during his active service.  

Therefore, in light of the contrary lay and medical evidence contained in the service department records, the Board finds that the Veteran's recent post-service accounts of diminished hearing beginning at the time of the in-service noise exposure lacks credibility, because the Veteran had previously given other medical history that did not mention the recently alleged post-service account, namely that his hearing loss began following noise exposure in service, which he now proffers many years after service and in connection with his VA compensation claim.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The post service medical evidence of record demonstrates that there is no evidence of a hearing loss disability in the medical record until the June 1974 private audiological examination, which indicated a left ear hearing loss disability; hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 15, 15, 20, 15 and 25 on the right, and 35, 30, 30, 50, and 70 on the left.  Such audiological examination is dated more than six years after the Veteran's discharge from service.  Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, the June 1974 audiological results appear to show an abnormally high degree of hearing loss for the Veteran, in light of the entire medical record.  The March 1979 private audiological evaluation indicates improved hearing from the time of the June 1974 examination, with hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz respectively 10, 5, 0, 15 and 25 on the right, and 5, 5, 5, 25, and 45 on the left.  The January 2006 VA audiology examination also shows better left ear hearing results than the June 1974 examination, with pure tone hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz noted to be 5, 10, 15, 45, and 60 on the left.  

There is also no competent medical evidence of a link between the Veteran's current hearing loss disability and his active duty service.  The Board has determined that the Veteran's history regarding his hearing loss is not credible.  In addition, the October 2010 VA examiner, while furnishing an adequate opinion, as noted above, did not provide an opinion of a nexus between the Veteran's currently diagnosed bilateral hearing loss disability and his active service.  In this regard, the Board notes that the October 2010 VA examiner concluded that while the whispered voices test was not a reliable objective assessment of the Veteran's hearing thresholds and therefore could not rule out the high frequency hearing loss prior to discharge, without the puretone thresholds to compare to the entrance examination, he could not opine as to whether the hearing loss was related to the acoustic trauma incurred during the service period without mere speculation.  As such, this opinion reflects that no conclusive etiology of the Veteran's hearing loss could be determined without having any puretone thresholds provided in the March 1968 separation examination.  Additionally, while the examiner finds the whispered voice test could not rule out the high frequency hearing loss prior to discharge, he did not note any findings of high frequency hearing loss during the Veteran's active service upon review of the in-service audiological evaluations or otherwise made any findings that high frequency hearing loss was ruled in during active service.  Moreover, again, there is no objective medical evidence of hearing problems until more than six years after the Veteran's period of service.

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed bilateral hearing loss, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active military service.  As such, the claim for service connection for bilateral hearing loss is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


